ORDER

PER CURIAM.
AND NOW, this 15th day of July, 1997, the Petition for Allowance of Appeal is denied.
NEWMAN, J., did not participate in the consideration or decision of this matter.

ORDER

PER CURIAM.
AND NOW, this 15th day of July, 1997, the Petition for Allowance of Appeal is GRANTED but LIMITED to the following issues:
(1) Is there substantial evidence supporting Petitioner’s discharge for improper conduct?
(2) If the Commonwealth Court properly held that substantial evidence supports Petitioner’s discharge, should it have remanded the case to the trial court to address Petitioner’s estoppel argument?
NEWMAN, J., did not participate in the consideration or decision of this matter.